Citation Nr: 1401133	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic right knee disability (claimed as residuals of a right knee injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to September 1976.  His military decorations include the Parachute Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his claim of entitlement to service connection for a chronic right knee disability (claimed as residuals of a right knee injury) for failure to submit new and material evidence.

In an August 2013 hearing, the Veteran, accompanied by his representative, appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be discussed below, the reopened claim for service connection for a chronic right knee disability (claimed as residuals of a right knee injury) is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The Veteran and his representative will be notified of any further action is required on their part.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for a chronic right knee disability (claimed as residuals of a right knee injury) in a final appellate decision dated in December 1981.


2.  Evidence received since the December 1981 Board decision that denied the Veteran's claim of entitlement to service connection for a chronic right knee disability (claimed as residuals of a right knee injury) is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a chronic right knee disability (claimed as residuals of a right knee injury) are met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the appeal with respect to the new and material evidence issue is being granted in full, any error that may exist with regard to VA's duty to notify and assist is rendered moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

Service connection for a chronic right knee disability (claimed as residuals of a right knee injury) was initially adjudicated on the merits and considered in a appellate decision of the Board in December 1981.  The Board essentially held that the Veteran's documented in-service right knee injury had been acute and transitory in nature and had fully resolved by the time he exited service.  His post-service knee problems were found to be related to a 1979 post-service injury.  The Board denied the claim in its final decision of December 1981.   38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2012).

In April 2007, the Veteran submitted an application to reopen his claim for service connection for a chronic right knee disability.  Evidence submitted to reopen this claim included an August 2013 statement from the Veteran's private physician, Dr. Kelley, who presented the following opinion:

I have followed the [Veteran] for the past 32 years for problems related to his right knee.

I have reviewed my records and it is my opinion that the right knee condition and the surgeries that were subsequently necessary are directly related to the injuries sustained [by the Veteran] while in military service.

The statement from Dr. Kelley was not previously considered by VA adjudicators with respect to the claim at issue.  The statement also relates to unestablished facts necessary to substantiate the claim (i.e., it is an objective medical opinion that presents a positive nexus linking it to the Veteran's military service), and it is not duplicative in that it is presented in definite and unequivocal language, unlike a prior medical statement from Dr. Kelley in 1981, in which he merely stated that it was only "possible" that the Veteran's post-service right knee disability was related to his injury in service.  The August 2013 statement of Dr. Kelley thereby  constitutes new and material evidence with respect to the right knee disability claim.  38 C.F.R. § 3.156 (2013).  The claim is therefore reopened for a de novo review on the merits.


ORDER

New and material evidence having been received, the claim for service connection for a chronic right knee disability (claimed as residuals of a right knee injury) is reopened for a de novo review.





REMAND

Having reopened the claim for VA compensation for a chronic right knee disability, the Board now reconsiders the evidence of record on the merits.  The Board finds that this case must be remanded to the RO/AMC for a VA examination so that a nexus opinion addressing this matter may be obtained.  Although the August 2013 opinion of Dr. Kelley directly relates the right knee injury sustained by the Veteran in military service with his current right knee disability, the post-service clinical record indicates that the Veteran had injured his right knee several times after active duty.  He evidently injured his right knee after jumping across a creek in 1979, injured it when he jumped out of a window in March 1980 after having been locked inside his place of employment, and injured it again in February 2006 while pouring concrete during a home improvement project.  The post-service treatment records show that the Veteran underwent three arthroscopic procedures to his right knee before finally undergoing a total right knee arthroplasty in October 2006.  

The Veteran, however, contended at his August 2013 hearing that these post-service incidents were not separate injuries to his right knee but instead represented continuations of an ongoing right knee disability whose onset began in service from a precipitating parachute training injury.  This assertion is evidently supported by Dr. Kelley in his August 2013 opinion.  Therefore, in light of the Veteran's clinical history, it would be useful to obtain a medical nexus opinion that contemplates the likelihood that the Veteran's current right knee disability is related to his in-service right knee injury, given the medical evidence indicating the occurrence of several intercurrent right knee injuries after service.

In view of the foregoing discussion, the case is REMANDED to the RO/AMC for the following action:

1.  Copies of updated VA and private medical records pertinent to the Veteran's treatment for a right knee disability, which have not yet been associated with the evidence, should be obtained and added to the claims folder. 

2.  Following completion of the above, schedule the Veteran for appropriate VA medical examination in connection with the claim for VA compensation for a chronic right knee disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.)

The VA examiner should review the Veteran's pertinent clinical history contained in his claims file, with special attention directed towards the post-service opinion of Dr. Kelley, dated in August 2013, linking the Veteran's current right knee disability and related surgeries to his right knee injury in service following a parachute training jump, and the clinical documentation of the Veteran's treatment for several post-service right knee injuries (i.e., a right knee injury from jumping across a creek in 1979; a right knee injury after jumping out of a window in March 1980 after having been locked inside his place of employment; and a right knee injury sustained in February 2006 while pouring concrete during a home improvement project).    

All tests and studies deemed appropriate by the examiner should be conducted.  Thereafter, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the VA examiner should present the definitive diagnosis of the Veteran's current right knee disability.  The examiner should also present an opinion regarding the likelihood that the Veteran's current right knee diagnosis is related to his military service in light of its pertinent clinical history during and after military service.  The clinician's opinion should express either a concurrence with, or a rebuttal of the August 2013 opinion of Dr. Kelley.

The clinician's opinion must include a detailed supportive rationale and explanation of any opinion presented.   If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's reopened claim of entitlement to service connection for a chronic right knee disability (claimed as residuals of a right knee injury) should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  If service connection remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


